           Case 5:21-cr-00022-D Document 29 Filed 06/03/21 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                         )
                                                  )
                     Plaintiff,                   )
                                                  )
v.                                                )      Case No. CR-21-22-D
                                                  )
JATARVIS MANDEZ PRATT,                            )
                                                  )
                     Defendant.                   )

                                         ORDER

       Before the Court are Defendant’s Motions in Limine [Doc. Nos. 13, 14]. Counsel

for the United States filed a response [Doc. No. 25] stating that they do not intend to offer

any of the evidence identified therein in its case-in-chief as long as Defendant does not

open the door. Accordingly, Defendant’s Motions in Limine [Doc. Nos. 13, 14] are

DENIED as MOOT. See, e.g., United States v. Cline, 188 F. Supp. 2d 1287, 1297 (D.

Kan. 2002) (“This request is denied as moot, because the government does not intend to

offer any such evidence in its case in chief.”). The Court cautions counsel to approach the

bench before presenting any evidence that could be subject to Defendant’s motions in

limine.

       IT IS SO ORDERED this 3rd day of June 2021.




                                               TIMOTHY D. DeGIUSTI
                                               Chief United States District Judge
Case 5:21-cr-00022-D Document 29 Filed 06/03/21 Page 2 of 2




                            2
